Registration File No.: 333-163064 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-11 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 USA REAL ESTATE HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware 80-0348936 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) 1020 North Coach House Circle, Wichita, Kansas, 67235, 316-721-4415 SAMUEL WIERDLOW, INC. 3422 Old Capitol Trail#584, Wilmington, Delaware, 19808, 302-777-1642 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: Not applicable If any of the securities on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF SECURITIES USA Real Estate Holding Company (the "Registrant") registered 50,000,000shares of its Common Stock on this Registration Statement (File No. 333-163064), initially filed with the Securities and Exchange Commission on November 12, 2009, with amendments filed on January 21, 2010 and March 12, 2010. As of the date of this Post Effective Amendment No.1, of the original 50,000,000shares originally registered, the Registrant sold 0shares of Common Stock pursuant to this Registration Statement. The offering was terminated on September 10, 2010. The Registrant hereby files this Post-Effective Amendment No.1 for the purpose of deregistering all remaining 50,000,000 shares of Common Stock registered pursuant to this Registration Statement which were not sold pursuant to such Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this post-effective amendment to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Wichita, State of Kansas on February 16, 2011. USA REAL ESTATE HOLDING COMPANY By: /s/ Stephen R. Maddox Stephen R. Maddox President Pursuant to the requirements of the Securities Act of 1933, this post-effective amendment to the registration statement has been signed by the following persons in the capacities and on the dates indicated: February 16, 2011 By: /s/ Stephen R. Maddox Stephen R. Maddox President and Chairman of the Board of Directors, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer February 16, 2011 By: /s/ Richard Maddox Richard Maddox Vice-President and a Director The above two persons constitute a majority of the Board of Directors. 2
